IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 2, 2009

                                     No. 09-40149                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



UNITED STATES OF AMERICA

                                                   Plaintiff - Appellee
v.

KELVIN BERNARD WORTH

                                                   Defendant - Appellant




                   Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 2:05-CR-3-3


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Kelvin Worth was sentenced to 200 months in prison following his plea of
guilty to possession with intent to distribute and distribution of crack cocaine
in violation of 21 U.S.C. § 841.          Following amendments to the Sentencing
Guidelines that lowered the base offense levels for crack cocaine offenses, the
district court granted Worth’s motion for sentence reduction under 18 U.S.C. §
3582(c)(2) and reduced Worth’s sentence to 151 months, the minimum sentence


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                          No. 09-40149

under the amended Guidelines. Worth appeals and challenges the limits on the
district court’s discretion set forth in U.S.S.G § 1B1.10 and argues the district
court had the authority to impose an sentence below the minimum in light of the
Supreme Court’s ruling in United States v. Booker.1 The Government has moved
for summary affirmance, asserting that the district court could not reduce
Worth’s sentence further. Alternatively, the Government moves for an extension
of time to file a brief.
      Worth’s arguments fail in light of our recent decision in United States v.
Doublin.2 Accordingly, the Government’s motion for summary affirmance is
GRANTED, and the judgment of the district court is AFFIRMED.                 The
Government’s alternative motion for an extension of time to file a brief is
DENIED as moot.




      1
          543 U.S. 220 (2005).
      2
          572 F.3d 235 (5th Cir. 2009).

                                               2